Citation Nr: 1019867	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
nephrolithiasis, and if so, whether service connection for 
nephrolithiasis is warranted.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the RO reopened the Veteran's claim for 
service connection for nephrolithiasis and decided it on the 
merits.  However, despite the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 30 days in order to allow for the submission of 
additional evidence for consideration.  In April 2010, the 
Veteran submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The February 1996 rating decision that denied service 
connection for left kidney stone was not appealed and is 
final.

2.  Some of the evidence received since that February 1996 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for nephrolithiasis.

3.  Competent evidence shows that the Veteran's first kidney 
stone manifested with renal colic within one year of his 
discharge from service, and that his nephrolithiasis 
disability has continued to the present.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for 
nephrolithiasis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  The criteria for establishing service connection for 
nephrolithiasis have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim 
for service connection for nephrolithiasis and to grant that 
claim on the merits, the Board finds that no discussion of 
VCAA compliance is necessary at this time.



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

In the current case, service connection for a left kidney 
stone was previously denied by a rating decision in February 
1996 because there was no evidence to show that this 
condition was incurred in or caused by the Veteran's military 
service, and there was no evidence to show that this 
condition had manifested to a compensable degree within one 
year of his discharge from service.

The Veteran filed his request to reopen a claim for service 
connection for nephrolithiasis in March 2007.  The claim was 
denied by the RO in the September 2007 rating decision on 
appeal, but was then addressed on the merits in a July 2008 
statement of the case following the submission of additional 
evidence.

The evidence received subsequent to the February 1996 rating 
decision includes a July 2006 statement from the Veteran's 
private doctor (Dr. Healey), a February 2008 VA treatment 
record, testimony provided by the Veteran at his March 2010 
hearing, and a March 2010 statement from Dr. Healey.  In his 
July 2006 statement, Dr. Healey stated that prior to his 
initial treatment of the Veteran in 2000, the Veteran had 
apparently had his first episode of renal colic in 1995 when 
he passed his first kidney stone, and at present he had 
chronic, recurrent nephrolithiasis.  In the February 2008 VA 
treatment record, the medical provider reviewed the record 
and opined that it was as likely as not that the Veteran's 
current condition and kidney stones were related to his 1995 
left kidney stone, as once renal stone disease develops it 
remains a part of that individual's life ongoing.  At his 
March 2010 hearing, the Veteran testified that he had his 
first kidney stone in 1995 (within one year of discharge from 
service) and that he was treated with antibiotics at that 
time.  He also acknowledged that, since his first kidney 
stone was diagnosed in July 1995, he has passed more kidney 
stones but sometimes chooses to pass them at home rather than 
go to the doctor.  In his March 2010 statement, Dr. Healey 
stated that the Veteran currently has chronically recurrent 
nephrolithiasis beginning with his first episode of renal 
colic in 1995, that his recurrent stone formation has been 
reduced by using medication, and that he has had occasional 
episodes of renal colic without infection or drainage 
required.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the 
credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been 
received and after resolving all doubt in the Veteran's 
favor, the Board finds that the new evidence relates to 
unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for 
nephrolithiasis is reopened.


Service Connection

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is now required.  
Because the RO considered the claim for service connection 
for nephrolithiasis on the merits in its July 2008 statement 
of the case, it is not prejudicial to the Veteran for the 
Board to now adjudicate the claim on the merits following the 
reopening of the claim as discussed above.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and calculi of the kidney 
become manifest to a degree of at least 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Under Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis except when there are recurring stone 
formations that require one or more of the following: diet 
therapy, drug therapy, and/or invasive or non-invasive 
procedures more that 2 times a year; then a 30 percent 
evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic 
Code 7508.

Diagnostic Code 7509 provides that hydronephrosis is rated as 
10 percent disabling when there is only an occasional attack 
of colic, not infected and not requiring catheter drainage.  
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2009).

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of kidney stones.  At his 
September 1973 service entrance examination, his 
genitourinary system was evaluated as normal, and he denied 
any history of kidney stones or blood in the urine.  
Throughout his service, his service treatment records show 
that he was treated for urinary tract infections as well as 
recurring prostatitis with blood in his urine.  At his August 
1994 service retirement examination, his genitourinary system 
was evaluated as normal, and his urinalysis was negative for 
albumin.  The Veteran was discharged from active service in 
October 1994.

Less than one year after his service discharge, in July 1995, 
a private treatment record documented the Veteran's 
complaints of severe left lower quadrant pain, radiating to 
the left testicle and left flank, with mild nausea and some 
vomiting.  An intravenous pyelogram (IVP) test performed by a 
private physician at that time in July 1995 revealed a small 
calculi at the ureterovesical (UV) junction in the Veteran's 
left kidney, and he was diagnosed with a left kidney stone.

In a July 2006 statement, the Veteran's private doctor (Dr. 
Healey) stated that prior to his initial treatment of the 
Veteran in 2000, the Veteran had apparently had his first 
episode of renal colic in 1995 when he passed his first 
kidney stone, and at present he had chronic, recurrent 
nephrolithiasis.

The Veteran underwent a VA genitourinary examination in 
August 2007.  On that occasion, he reported that he had had 
his first kidney stone in July 1995 and had had three to four 
kidney stones over the past eight years, though the examiner 
noted that the Veteran's description of such episodes would 
be more appropriately called a "gravel shower."  The last 
episode was noted to have occurred two years prior.

In a February 2008 VA treatment record, the medical provider 
reviewed the record and opined that it was as likely as not 
that the Veteran's current condition and kidney stones were 
related to his 1995 left kidney stone, as once renal stone 
disease develops it remains a part of that individual's life 
ongoing.

At his March 2010 hearing, the Veteran testified that he had 
his first kidney stone in 1995 (within one year of discharge 
from service) and that he was treated with antibiotics at 
that time.  He also acknowledged that, since his first kidney 
stone was diagnosed in July 1995, he has passed more kidney 
stones but sometimes chooses to pass them at home rather than 
go to the doctor.

In a March 2010 statement, Dr. Healey stated that the Veteran 
currently has chronically recurrent nephrolithiasis beginning 
with his first episode of renal colic in 1995, that his 
recurrent stone formation has been reduced by using 
medication, and that he has had occasional episodes of renal 
colic without infection or drainage required.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's first kidney stone was manifested by renal 
colic within one year of his discharge from service, and that 
his nephrolithiasis disability has continued to the present.  
A July 1995 private treatment record documented the Veteran's 
complaints of severe left lower quadrant pain, mild nausea, 
and vomiting, with an accompanying diagnosis of left kidney 
stone.  In July 2006 and March 2010, private Dr. Healey 
described this 1995 episode as the Veteran's first episode of 
renal colic, and he also noted the Veteran's ongoing 
treatment for chronically recurrent nephrolithiasis.  In 
February 2008, a VA medical provider opined that it was as 
likely as not that the Veteran's current condition and kidney 
stones were related to his 1995 for left kidney stone, as 
once renal stone disease develops it remains a part of that 
individual's life ongoing.

Thus, the Board finds that the preponderance of the evidence 
supports a conclusion that the Veteran's left kidney stone 
symptoms in 1995 more nearly approximated the criteria for a 
compensable evaluation at that time.  As such symptoms were 
manifested within one year of the Veteran's discharge from 
service, service connection for nephrolithiasis on a 
presumptive basis is warranted.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).






ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for nephrolithiasis is 
reopened.

Entitlement to service connection for nephrolithiasis is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


